IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


WESLEY URCH, JR.,               : No. 76 WM 2016
                                :
              Petitioner        :
                                :
                                :
          v.                    :
                                :
                                :
SUPERIOR COURT OF PENNSYLVANIA, :
                                :
              Respondent        :


                                     ORDER



PER CURIAM

      AND NOW, this 22nd day of August, 2016, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Prohibition or Mandamus

and the Application for Leave to Supplement are DENIED.